               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

WILLIAM H. GILLIAM,           )       CIVIL NO. 18-00317 SOM/RLP
                              )
          Plaintiff,          )       ORDER DISMISSING FIRST
                              )       AMENDED COMPLAINT FOR LACK OF
     vs.                      )       SUBJECT MATTER JURISDICTION;
                              )       ORDER DENYING AS MOOT MOTION
ROY GLASSETT,                 )       TO DISMISS FOR FAILURE TO
                              )       STATE A CLAIM; ORDER SETTING
          Defendant.          )       DEADLINE FOR THE FILING OF A
_____________________________ )       MOTION SEEKING LEAVE TO FILE
                                      A SECOND AMENDED COMPLAINT

   ORDER DISMISSING FIRST AMENDED COMPLAINT FOR LACK OF SUBJECT
MATTER JURISDICTION; ORDER DENYING AS MOOT MOTION TO DISMISS FOR
 FAILURE TO STATE A CLAIM; ORDER SETTING DEADLINE FOR THE FILING
   OF A MOTION SEEKING LEAVE TO FILE A SECOND AMENDED COMPLAINT

I.        INTRODUCTION.

          Plaintiff William H. Gilliam complains that Defendant

Roy Glassett disturbed him by playing music a few minutes after

“quiet time” began at a vacation condominium on Kauai.    Any

dispute about how loud the music was playing must remain

unresolved by this court at this point because the First Amended

Complaint does not allege facts establishing this court’s subject

matter jurisdiction.    This court dismisses the First Amended

Complaint for lack of jurisdiction, rendering moot Glassett’s

motion to dismiss for failure to state a claim.    Gilliam may file

a motion seeking leave to file a Second Amended Complaint no

later than January 31, 2019.    In the interest of keeping down the

costs of litigating this dispute, this court orders that Glassett

need not take any further action (including responding to a
motion for leave to file a Second Amended Complaint) with respect

to this case until this court directs such action.

II.       ANALYSIS.

          Federal district courts are courts of limited

jurisdiction, possessing only the power authorized by the

Constitution or by statute.    See Exxon Mobil Corp. v. Allapattah

Servs., 545 U.S. 546, 552 (2005).      Gilliam, the party invoking

this court’s jurisdiction, has the burden of proving the actual

existence of subject matter jurisdiction.       See Thompson v.

McCombe, 99 F.3d 352, 353 (9th Cir. 1996) (“A party invoking the

federal court’s jurisdiction has the burden of proving the actual

existence of subject matter jurisdiction.”).       Gilliam asserts

diversity and federal question jurisdiction.       As discussed below,

neither supplies this court with subject matter jurisdiction with

respect to Gilliam’s claims.

          On October 12, 2018, Glassett moved to dismiss the

original Complaint in this action pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure.      On October 22, 2018,

Gilliam filed a First Amended Complaint.      The court deems the

motion to dismiss to apply with respect to the First Amended

Complaint.   In preparing for a potential hearing with respect to

the motion to dismiss, this court determined that the First

Amended Complaint failed to allege claims over which this court

has subject matter jurisdiction.       In re Excel Innovations, Inc.,


                                   2
502 F.3d 1086, 1092 (9th Cir. 2007) (“we have an independent

obligation to inquire into the presence or absence of subject

matter jurisdiction”).   Accordingly, the court sua sponte

dismisses the First Amended Complaint for lack of subject matter

jurisdiction.   It appears to a legal certainty that the requisite

amount for diversity jurisdiction is lacking, and the federal

question claims pled in the First Amended Complaint are wholly

insubstantial and frivolous.   Fiedler v. Clark, 714 F.2d 77,

78-79 (9th Cir. 1983) (“a federal court may dismiss sua sponte if

jurisdiction is lacking”).

          The court dismisses the First Amended Complaint without

notice to Gilliam because, even construing the pleading

liberally, no argument could satisfactorily overcome the

deficiencies discussed below, and because Gilliam may file a

motion that attaches a proposed Second Amended Complaint properly

alleging claims over which this court has subject matter

jurisdiction.   See Eldridge v. Block, 832 F.2d 1132, 1137 (9th

Cir.1987) (“The Supreme Court has instructed the federal courts

to liberally construe the inartful pleading of pro se litigants.”

(quotation marks and citation omitted)).   This procedure balances

Gilliam’s attempt to have his claim adjudicated before this court

with Glassett’s interest in avoiding the expense of challenging a

potentially frivolous claim.




                                 3
           A.    THIS COURT LACKS DIVERSITY JURISDICTION.

           Under 28 U.S.C. § 1332(a), this court has original

jurisdiction with respect to civil actions when the parties are

diverse and the matter in controversy exceeds $75,000, exclusive

of interest and costs.    When a complaint is originally filed in

federal court, “the amount in controversy is determined from the

face of the pleadings.”    Geographic Expeditions, Inc. v. Estate

of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010)

(quotation marks and citation omitted).    Generally, the amount in

controversy alleged in a complaint controls so long as it is made

in good faith.   However, a court may dismiss a complaint for lack

of diversity jurisdiction when it appears “to a legal certainty

that the claim is really for less than the jurisdictional

amount.”   Id.   That is, “a federal court has subject matter

jurisdiction unless upon the face of the complaint, it is obvious

that the suit cannot involve the necessary amount.”    Id.

(quotation marks and citation omitted).    Accord Naffe v. Frey,

789 F.3d 1030, 1040 (9th Cir. 2015) (“[T]he sum claimed by the

plaintiff controls if the claim is apparently made in good faith.

It must appear to a legal certainty that the claim is really for

less than the jurisdictional amount to justify dismissal.”

(quotation marks and citation omitted)).

           While the First Amended Complaint alleges that the

necessary amount in controversy is in issue, this court rules




                                  4
that “it is obvious that the suit cannot involve the necessary

amount.”   Geographic Expeditions, 599 F.3d at 1106.   To a legal

certainty, Gilliam has not pled a claim involving more than

$75,000 in controversy, exclusive of interest and costs.

           Gilliam alleges that a vacationer, Glassett, allegedly

played music too loudly.   Gilliam alleges that the music was

being played after the 9 p.m. “quiet time” mandated by the

condominium project’s rules.    See First Amended Complaint ¶ 6,

ECF No. 7, PageID # 43.    Gilliam says that Glassett “placed and

directed powerful stereo speakers on his rented apartment lanai .

. . , and blared the music (presumably to overcome the loud waves

and surf), with indifference to all others . . . .”    Id.

           According to an e-mail dated March 14, 2013, written by

Glassett and attached to the First Amended Complaint, Glassett

and someone named Marjie were

           sitting on the patio listening to music and
           visiting. At approximately 9:15pm [on March
           10, 2013,] the tenant from #209 [Gilliam]
           came around the corner in the dark and began
           yelling and screaming that our music was too
           loud and that quiet hours began at 9pm. He
           was very angry, abusive and came upon us very
           suddenly. It was very unsettling and
           somewhat threatening in the way he approached
           us.

           The next morning he was on the patio above
           us. I tried to speak to him and explain our
           willingness to play our music so it did not
           disturb him, but he would not let me speak
           and again began yelling and then went inside.
           He would not give us an opportunity to speak




                                  5
          and as he was leaving the patio I did let him
          know quiet hours begin at 10pm, not 9pm as he
          had told me.

          Last night, Wednesday, we were again on the
          patio listening to music playing inside the
          condo. At around 9pm, Robert the night guard
          approached up to let us know that the tenant
          in #209 lodged a complaint that our music was
          too loud. Robert [assessed] the situation
          and said we were not being too loud and that
          the music could not be heard beyond the patio
          as the ocean was too loud. Our music was at
          a volume that would be lower than [] a normal
          TV volume. Robert also evaluated the noise
          from unit #209 and said he could not hear our
          music from that vantage point. He returned
          later to confirm our behavior was well within
          good tenant behavior. He also suggested that
          if the threatening behavior continued, we
          should call the police.

          Shortly after that, water came splashing down
          onto our patio from the patio of #209 and the
          sliding door slammed shut.

ECF No. 7-6, PageID # 53.

          Even assuming that Glassett played his music loudly and

in violation of “quiet time” on one or two occasions, and even

assuming that Glassett lied in the e-mail containing his version

of the events, the facts alleged do not support an award

exceeding $75,000.   No other facts are alleged in the First

Amended Complaint or contained in its exhibits that would justify

an award of the jurisdictional minimum.   Although the First

Amended Complaint mentions that a law firm is seeking more than

$100,000 in attorneys’ fees and expenses from Gilliam in a

foreclosure proceeding, there is no allegation that Glassett has




                                 6
any responsibility for those fees.    The court therefore rules

that the First Amended Complaint fails to allege facts

demonstrating diversity jurisdiction.

            B.   THIS COURT LACKS FEDERAL QUESTION JURISDICTION.

            “A plaintiff properly invokes § 1331 jurisdiction when

[he or] she pleads a colorable claim arising under the

Constitution or laws of the United States.”    Arbaugh v. Y&H

Corp., 546 U.S. 500, 513 (2006) (quotation marks and citation

omitted).    “Any non-frivolous assertion of a federal claim

suffices to establish federal question jurisdiction, even if that

claim is later dismissed on the merits under Rule 12(b)(6).”

Bollard v. Cal. Province of the Soc'y of Jesus, 196 F.3d 940, 951

(9th Cir. 1999).

            Gilliam asserts wholly insubstantial and frivolous

federal claims based on assertions of violations of criminal

statutes and a civil Racketeer Influenced and Corrupt

Organization (“RICO”) claim.    See Bell v. Hood, 327 U.S. 678,

682-83 (1946) (“a suit may sometimes be dismissed for want of

jurisdiction where the alleged claim under the Constitution or

federal statutes clearly appears to be immaterial and made solely

for the purpose of obtaining jurisdiction or where such a claim

is wholly insubstantial and frivolous”); Leeson v. Transamerica

Disability Income Plan, 671 F.3d 969, 975 (9th Cir. 2012) (same).




                                  7
          To the extent Gilliam asserts criminal violations of

federal statutes, he lacks standing to bring such criminal

claims.   See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973)

(“a private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another”); Aldabe v. Aldabe, 616

F.2d 1089, 1092 (9th Cir. 1980) (“Appellant also claimed relief

under 18 U.S.C. §§ 241 and 242.   These criminal provisions,

however, provide no basis for civil liability.”);

Slavick v. Colotario, 2018 WL 6597214, at *3 (D. Haw. Dec. 11,

2018) (“individuals rarely have a private cause of action to

prosecute criminal statutes”); Crockett v. City of Torrance, 2012

WL 13005662, at *5 (C.D. Cal. Feb. 6, 2012) (“Other courts

similarly have found that there is generally no private right of

action for enforcement of federal criminal statutes, particularly

those under Title 18”); Del Elmer v. Metzger, 967 F. Supp. 398,

403 (S.D. Cal. 1997) (“Civil causes of action, however, do not

generally lie under the criminal statutes contained in Title 18

of the United States Code.”).   Gilliam’s assertion of federal

criminal statute violations in this civil case is frivolous and

does not provide this court with subject matter jurisdiction.

          While Gilliam asserts a civil RICO claim under 18

U.S.C. § 1964(c), the claim as alleged cannot be deemed a

“non-frivolous assertion of a federal claim.”   To state such a

RICO claim, Gilliam must allege (1) conduct (2) of an enterprise




                                  8
(3) through a pattern (4) of racketeering activity.     Miller v.

Yokohama Tire Corp., 358 F.3d 616, 620 (9th Cir. 2004).    Gilliam

baldly asserts a RICO violation, but does not allege facts

supporting the elements of his claim.   The alleged civil RICO

claim is merely a conclusory allegation of the elements of the

claim, wholly unsupported by any factual allegations.     This court

rules that the claim, as alleged, is too insubstantial and

frivolous to support federal question jurisdiction and is instead

being asserted solely for the purpose of establishing

jurisdiction through a frivolous claim.   See Bell, 327 U.S. at

682-83.

           Because Gilliam does not assert nonfrivolous federal

claims, the federal claims he does assert do not supply this

court with subject matter jurisdiction.

III.       CONCLUSION.

           Gilliam’s First Amended Complaint demonstrates neither

diversity nor federal question jurisdiction.   The First Amended

Complaint therefore contains no claim over which this court has

subject matter jurisdiction.   Accordingly, the court dismisses

the First Amended Complaint.   In the process, the court declines

to exercise supplemental jurisdiction over Gilliam’s state-law

claims.   Under the circumstances, the court denies Glassett’s

request for fees and expenses.




                                 9
          The court would normally be liberal in giving pro se

plaintiffs such as Gilliam leave to file an amended complaint to

address pleading deficiencies.   However, under the circumstances

presented here, the court instead relies on Gilliam’s ability to

file a motion that seeks leave to file a Second Amended

Complaint.   The court here sets a deadline of January 31, 2019,

for the filing of such a motion.      See Weilburg v. Shapiro, 488

F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint

without leave to amend is proper only if it is absolutely clear

that the deficiencies of the complaint could not be cured by

amendment.” (quotation marks and citation omitted)).

          Gilliam is not given leave to file a Second Amended

Complaint without first obtaining leave of court.     Any proposed

Second Amended Complaint must be attached to a motion seeking

leave to file it.    If Gilliam fails to file a timely motion for

leave to file a Second Amended Complaint, this action will be

automatically terminated.   If Gilliam timely files a motion for

leave to file a Second Amended Complaint, Glassett is not

required to do anything with respect to it unless this court

orders a response.

          The court provides Gilliam with some guidance with

respect to any motion seeking leave to file a Second Amended

Complaint.   First, any proposed Second Amended Complaint must be

complete in itself; it may not simply incorporate by reference




                                 10
anything previously filed with this court or any other court.

Second, pursuant to Rule 8(a) of the Federal Rules of Civil

Procedure, a complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.”

With respect to each claim, Gilliam should describe what Glassett

allegedly did in separate, numbered paragraphs, including

sufficient facts and references to legal claims to put the

Glassett on notice of why he is being sued.

          A complaint is a road map to a plaintiff’s claim.

Accordingly, any proposed Second Amended Complaint should clearly

and concisely articulate the claim being asserted and the basis

or bases of this court’s jurisdiction, and should be supported by

sufficient factual detail to make the claim plausible.     See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he pleading

standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation”); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (“factual allegations must

be enough to raise a right to relief above the speculative level,

on the assumption that all the allegations in the complaint are

true even if doubtful in fact”).     “[A] formulaic recitation of

the elements of a cause of action will not do.”     Twombly, 550

U.S. at 555.   The complaint must “state a claim to relief that is

plausible on its face.”   Id. at 570.    “A claim has facial




                                11
plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”                  Iqbal, 556 U.S.

at 678.

                    IT IS SO ORDERED

                    DATED:    Honolulu, Hawaii, January 9, 2019.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        Chief United States District Judge




Gilliam v. Gassett, Civil No. 18-00317 SOM-RLP; ORDER DISMISSING COMPLAINT; ORDER
DISMISSING FIRST AMENDED COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION; ORDER
DENYING AS MOOT MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM; ORDER SETTING DEADLINE
FOR THE FILING OF A MOTION SEEKING LEAVE TO FILE A SECOND AMENDED COMPLAINT




                                          12
